Citation Nr: 1524102	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served in the Reserves and National Guard, to include active service from August 2000 to January 2001, January 2005 to July 2005, and October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board had an incorrect address on file for the Veteran, and as a consequence, several notification letters indicating that the Veteran's case was transferred to the Board were returned as undeliverable.  However, given the granting of the benefit, the Board finds that this error is harmless.


FINDING OF FACT

The evidence of record stands at least in equipoise that the Veteran has tinnitus that began during active service or is related to an incident of service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, bilateral tinnitus) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Vet. App. Feb. 9, 2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

At a medical examination in 2003, the Veteran's ears and ear drums were marked as normal.  In his report of medical history from the same date, the Veteran did not indicate trouble with his ears or hearing loss.

The Veteran competently and credibly indicated in a July 2012 lay statement that during his deployment to Iraq, he served in field artillery, firing Howitzer rifles and mortars, and coming under mortar attack.  He also stated that these attacks occasionally occurred in the middle of the night and would require retaliation, and that during these retaliation periods, "hearing protection was not at the top of our list."  He noted that "after a night of firing mortars without hearing protection, my hearing was muffled and my ears would roar for a few days."  He also indicated that both ears have intermittent tinnitus, which began during active duty and which has grown louder over the years, most notably in the morning and late evenings when it is very quiet.  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to report symptoms that he experiences, and he is also competent to testify as to when those symptoms began.  The Board finds the Veteran's statements regarding his current condition and its etiology to be credible, because the Veteran's DD Form 214 indicates that the Veteran's Military Occupation Specialty during his service in Iraq was field artillery.  Furthermore, the Veteran has received the Combat Action Badge.  These support his claims that during his service in Iraq, he was exposed to loud noises.  Therefore, the Veteran's competent, credible testimony shows in-service exposure to excessive noise, in the form of mortars and guns, a current disability of intermittent tinnitus, and evidence of continuity of symptomatology, since the tinnitus began in service and continues to this day.

The Veteran submitted a statement from an officer with whom he was deployed, who stated that the Veteran was assigned as the mortar platoon leader during his service in Iraq.  The officer indicated that the Veteran would have to "wake up at all hours of the day and night to go to the 'mortar pit' to provide immediate indirect fire for our base," and that occasionally, due to the severity of the mission, the Veteran did not wear hearing protection.  He also noted that the Veteran complained to him on several occasions, both during and after deployment, that the Veteran heard ringing in his ears.  A member of the public can provide competent testimony regarding activities they witnessed, or things they heard; the Board considers this statement to be competent, as it is a recitation of observations made by an individual with whom the Veteran served.  Nothing in the record contradicts the statement, and the Veteran's DD Form 214 supports the Veteran's allegations.  Therefore, the Board finds this statement credible as well.

The Veteran underwent a VA examination in January 2013.  At the examination, the examiner noted that the Veteran was exposed to artillery, mortars, and gunfire during his service, and that he used ear protection whenever possible.  The examiner also indicated that the Veteran reported recurrent tinnitus, and provided no indication of excessive noise exposure outside of service.  In a contemporaneous Disability Benefits Questionnaire, a VA examiner opined that the Veteran's tinnitus was less likely than not incurred in or caused by in-service noise exposure, citing the lack of evidence of claims of tinnitus during active duty as the rationale.  In October 2013, another Disability Benefits Questionnaire was obtained.  That examiner reached the same conclusion, citing in his rationale that the Veteran's hearing was normal, that there was no evidence of hearing loss or head injury, that the Veteran's medical records and service treatment records show no evidence of a diagnosis or complaint of tinnitus, and that, in a TBI screening in 2007, the Veteran denied ringing in his ears.

The rationale of the January 2013 opinion is inadequate, because it only addressed the Veteran's in-service records.  As noted above, tinnitus is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a), which is subject to a presumption of service connection of the condition manifests to a compensable degree within a year of service.  See Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Vet. App. Feb. 9, 2015).  Because the January 2013 opinion relied solely on the Veteran's service treatment records, it is inadequate for rating purposes.

The October 2013 opinion references a TBI screening done in 2007 in response to a fall, on which the Veteran indicated that he did not have ringing of the ears.  However, upon closer investigation, the TBI screening questionnaire asked not whether the Veteran was experiencing that symptom, but whether the Veteran was experiencing any of a list of symptoms that he believed "might be related to a possible head injury or concussion."  Therefore, it is possible that the Veteran answered negatively to this question not because he did not have ringing of the ears, but because he did not believe the ringing in his ears to be related to the fall at issue on the TBI form.  Aside from that TBI form, the October 2013 examiner relied only on the fact that the Veteran does not have current hearing loss and had not reported tinnitus in his medical records as a rationale for why it was less likely than not that the Veteran's tinnitus was related to service.

Given the conflicting nature of the evidence, the Board finds the evidence in equipoise between the Veteran's competent, credible lay statements of his own symptoms and the VA examiner's conclusion that his tinnitus was less likely than not related to service.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this case, the findings of the VA examiner and the competent, credible testimony of the Veteran and his friend indicating in-service noise exposure and continuity of symptomatology are equally probative.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied, and the Veteran's claim of service connection for tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


